Case: 19-51088        Document: 00515546654             Page: 1      Date Filed: 08/31/2020




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                               August 31, 2020
                                    No. 19-51088
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Octavio Gutierrez-Arciniega,

                                                               Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:19-CR-162-1


 Before King, Smith, and Wilson, Circuit Judges.
 Per Curiam:*
         Octavio Gutierrez-Arciniega appeals the 27-month sentence imposed
 following his guilty-plea conviction for illegal reentry. Although his advisory
 guidelines range was 10 to 16 months, the district court departed upwardly
 pursuant to U.S.S.G. § 4A1.3, which authorizes upward departures “[i]f


         *
          Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5th Cir. R. 47.5.4.
Case: 19-51088      Document: 00515546654           Page: 2     Date Filed: 08/31/2020




                                    No. 19-51088


 reliable information indicates that the defendant’s criminal history category
 substantially under-represents the seriousness of the defendant’s criminal
 history or the likelihood that the defendant will commit other crimes[.]”
 § 4A1.3(a)(1), p.s. Gutierrez-Arciniega challenges the decision to depart as
 well as the substantive reasonableness of his sentence.
        Our analysis necessarily begins with the claim of procedural error. See
 United States v. Gutierrez-Hernandez, 581 F.3d 251, 254 (5th Cir. 2009). In
 applying § 4A1.3, the district court took account of numerous convictions
 that received no criminal history points because of their age. Gutierrez-
 Arciniega objects to this based on commentary to § 4A1.2 which states that
 if a prior sentence is too old to be counted but is “evidence of similar, or
 serious dissimilar, criminal conduct, the court may consider this information
 in determining whether an upward departure is warranted under § 4A1.3[.]”
 U.S.S.G. § 4A1.2, comment. (n.8). He argues that his uncounted convictions
 were not a valid basis for departure because the conduct they reflect is
 dissimilar to his present offense and not serious.
        Because Gutierrez-Arciniega did not present this argument to the
 district court, we review it for plain error only. See United States v. Huerra,
 884 F.3d 511, 519 (5th Cir. 2018); United States v. Gomez-Valle, 828 F.3d 324,
 328 (5th Cir. 2016). A defendant establishes plain error by showing (1) error
 (2) that is clear or obvious, and (3) that affected his substantial rights. Puckett
 v. United States, 556 U.S. 129, 135 (2009). If these showings are made, this
 court has discretion to correct the error if it seriously affects the fairness,
 integrity, or public reputation of judicial proceedings. Id.
        For purposes of § 4A1.2, comment. (n.8), the definition of “serious”
 criminal conduct remains unsettled in this circuit, see United States v. Akbar,
 328 F. App’x 923, 924-25 (5th Cir. 2009); and where the law is unsettled,
 “any error cannot be plain,” United States v. Fields, 777 F.3d 799, 805 (5th




                                         2
Case: 19-51088      Document: 00515546654         Page: 3    Date Filed: 08/31/2020




                                   No. 19-51088


 Cir. 2015). Furthermore, the record indicates the district court relied not
 only on the uncounted convictions but also on the fact that Gutierrez-
 Arciniega had continued to offend more recently. Cf. United States v.
 Lavalais, 960 F.3d 180, 189 (5th Cir. 2020) (noting that lack of deterrence
 and continued criminal activity are among the factors a court may consider
 when weighing an upward departure under § 4A1.3). We accordingly
 conclude that the district court did not plainly err in granting the departure.
 See Puckett, 556 U.S. at 135.
        Gutierrez-Arciniega also challenges the substantive reasonableness of
 his sentence, an issue he preserved by requesting a lower sentence. See
 Holguin-Hernandez v. United States, 140 S. Ct. 762, 766 (2020). This court
 applies an abuse-of-discretion standard in reviewing for substantive
 reasonableness. See Gall v. United States, 552 U.S. 38, 51 (2007). Here, the
 record shows the district court considered all relevant information and
 arguments as well as the sentencing factors in 18 U.S.C. § 3553(a). There is
 no indication it relied on an irrelevant or improper factor. While Gutierrez-
 Arciniega again objects to the district court’s consideration of his full
 criminal history, a sentencing court is not only permitted but required to
 consider “the history and characteristics of the defendant,” § 3553(a)(1), and
 disagreement with how the court weighed relevant factors “is not a sufficient
 ground for reversal.” United States v. Malone, 828 F.3d 331, 342 (5th Cir.
 2016) (footnote omitted).       “Moreover, the mere fact that the upward
 departure nearly doubled the Guidelines range does not render it
 unreasonable.” United States v. Simkanin, 420 F.3d 397, 419 (5th Cir. 2005);
 cf. United States v. Zuniga-Peralta, 442 F.3d 345, 346-48 (5th Cir. 2006)
 (affirming a 60-month sentence following departure from a range of 27-33
 months).
        AFFIRMED.




                                        3